United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2273
                        ___________________________

                            GEICO Casualty Company

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                        Christina Isaacson; Blake Isaacson

                             lllllllllllllllllllllDefendants

     Kelly Rice, Individually and in her capacity as Class 1 beneficiary and
    representative of all statutory beneficiaries, pursuant to R.S. Mo. Section
 537.080.1, with respect to claims arising from the wrongful death of Macie Rice

                       lllllllllllllllllllllDefendant - Appellant

                                   Brian Isaacson

                             lllllllllllllllllllllDefendant

K. M., a minor, by and through her parent and guardian ad litem, Aimee Mershon-Greer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________
                             Submitted: April 17, 2019
                               Filed: August 2, 2019
                                   ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

GRUENDER, Circuit Judge.

     Kelly Rice and K.M. appeal the district court’s1 order granting summary
judgment to GEICO. We affirm.

        In 2016, Blake Isaacson lost control of a Ford Focus. Passenger Macie Rice
died in the accident, and passenger K.M. was injured. GEICO insured the vehicle
through an automobile liability insurance policy. The policy’s declaration page
identifies Blake’s parents, Brian and Christina Isaacson, as the “Named Insured” and
Blake as an “Additional Driver.” The policy provides a bodily injury liability limit
of $100,000 for “each person” and $300,000 for “each occurrence,” and a “Limits of
Liability” clause dictates that these amounts are the total limits of bodily injury
liability coverage. The policy lists two other covered vehicles besides the Ford Focus
involved in the accident and explains that “the limit of coverage applies separately
to each [vehicle].” In addition, the policy contains an “Other Insurance” provision
stating that “[a]ny insurance we provide for losses arising out of the ownership,
maintenance, or use of a vehicle you do not own shall be excess over any other valid
and collectible insurance.”

      While a wrongful death action was pending in state court, GEICO, Blake
Isaacson, and Macie Rice’s mother, Kelly Rice (“Rice”), reached a partial settlement


      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                         -2-
under which GEICO agreed to pay $100,000 to Rice, and Rice agreed to limit her
collection efforts on any subsequent judgment to sources other than Blake Isaacson.
The agreement acknowledged that the parties dispute the total liability insurance
available under the policy “and whether the other liability coverage stacks for the
other vehicles listed on the Declaration Pages.”2 A Missouri circuit court approved
the partial settlement, and Rice’s wrongful death action proceeded.

        The next day, GEICO filed a declaratory judgment action in the United States
District Court for the Western District of Missouri against Rice and the Isaacsons to
resolve the outstanding stacking question. After reaching a similar settlement with
K.M. limiting her collection efforts to sources other than Blake Isaacson, GEICO
amended its complaint and added K.M. as an additional defendant. GEICO moved
for summary judgment on December 27, 2017. The parties completed briefing on the
summary judgment motion on January 30, 2018, though Rice and K.M. moved for an
extension of time to conduct discovery on whether GEICO had agreed to pay stacked
liability limits based on similar policy language in the past.

       Meanwhile, the Missouri state court entered judgment in favor of Kelly Rice
on her wrongful death claim on January 24, 2018. After that judgment became final,
Rice and K.M. filed an equitable garnishment and declaratory judgment action in
Missouri state court on March 1, 2018. The state court suit raised the same stacking
issue as the federal action, as well as other issues. That same day, Rice and K.M.
moved to dismiss GEICO’s federal action, arguing that the district court should
abstain to allow the state court to decide the state law stacking issue. See Brillhart


      2
       “‘Stacking’ refers to an insured’s ability to obtain multiple insurance coverage
benefits for an injury either from more than one policy, as where the insured has two
or more separate vehicles under separate policies, or from multiple coverages
provided for within a single policy, as when an insured has one policy which covers
more than one vehicle.” Niswonger v. Farm Bureau Town & Country Ins. Co. of Mo.,
992 S.W.2d 308, 313 (Mo. Ct. App. 1999).

                                         -3-
v. Excess Ins. Co. of Am., 316 U.S. 491 (1942) (explaining that district courts have
discretion over whether to exercise jurisdiction in declaratory judgment suits and
setting forth reasons to refrain from exercising jurisdiction in favor of parallel state
court proceedings); Wilton v. Seven Falls Co., 515 U.S. 277 (1995) (reaffirming
Brillhart).

       On May 24, 2018, the district court granted GEICO’s motion for summary
judgment on its declaratory judgment claim, and it denied Rice and K.M.’s motion
for an extension of time. The district court never addressed Rice and K.M.’s motion
to dismiss the federal action in favor of the state court proceeding.

       On appeal, Rice and K.M. first argue that the district court’s failure to rule on
their motion to dismiss under the Brillhart/Wilton abstention doctrine requires
reversal. “Generally, a federal district court must exercise its jurisdiction over a claim
unless there are ‘exceptional circumstances’ for not doing so.” Scottsdale Ins. Co. v.
Detco Indus., 426 F.3d 994, 996 (8th Cir. 2005). But “a federal district court has
much broader discretion in determining whether to exercise jurisdiction in a
declaratory judgment action during the pendency of parallel state court proceedings.”
Id. (citing Wilton, 515 U.S. at 282-90). Two proceedings are parallel if—as we
assume to be the case here—“substantially the same parties litigate substantially the
same issues in different forums.” Id. at 997; see also Lexington Ins. Co. v. Integrity
Land Title Co., 721 F.3d 958, 968 (8th Cir. 2013). When there is a federal
declaratory judgment action and a parallel state court proceeding, “the normal
principle that federal courts should adjudicate claims within their jurisdiction yields
to considerations of practicality and wise judicial administration.” Wilton, 515 U.S.
at 288. In such situations, federal courts should avoid “[g]ratuitous interference with
the orderly and comprehensive disposition of a state court litigation.” Brillhart, 316
U.S. at 495. Rendering a declaratory judgment where there are parallel state court
proceedings and no issues of federal law would “[o]rdinarily . . . be uneconomical as
well as vexatious.” Id.

                                           -4-
        Rice and K.M argue that the district court’s failure to address their motion to
dismiss prevents us from reviewing whether the district court properly acted within
its broad discretion in deciding to issue a declaratory judgment. When a district court
fails to address a matter properly presented to it, we ordinarily remand to give the
court an opportunity to rule in the first instance. See, e.g., O’Neil v. City of Iowa City,
Iowa, 496 F.3d 915, 918 (8th Cir. 2007). But we have refrained from remanding in
cases where it is unnecessary on the record before us. See, e.g., Cunningham v. Apfel,
222 F.3d 496, 503 (8th Cir. 2000).

       We conclude that a remand is unnecessary here. As we will explain, the
insurance policy unambiguously does not allow stacking under Missouri law—the
key issue common to both proceedings. Moreover, GEICO’s motion for summary
judgment was fully briefed by the time that Rice and K.M. brought their declaratory
judgment action in Missouri state court. While they suggest that GEICO engaged in
a race to the courthouse by bringing the declaratory judgment action, the original
settlement expressly acknowledged the dispute over stacking. Thus, we see nothing
improper in GEICO’s decision to file a declaratory judgment action promptly to
resolve an outstanding issue, even if Rice and K.M. understandably chose to wait
until they obtained a wrongful death judgment before raising the issue in state court.
Because the motion for summary judgment was fully briefed by the time the state
court action was filed and did not present complicated issues of state law, the
considerations of practicality, wise judicial administration, and economy identified
by the Supreme Court in Brillhart and Wilton support the district court’s decision to
grant a declaratory judgment.

      Besides, we have explained that “it is relatively uncommon for reviewing
courts to find discretion abused when a district court elects to exercise jurisdiction”
and that “when such abuses are found, there typically are distinguishing factors.”
Lexington, 721 F.3d at 972. In Capitol Indemnity Corp. v. Haverfield, for example,
we concluded that the district court abused its discretion in issuing a declaratory

                                           -5-
judgment because the state courts disagreed on the state law question at issue in the
declaratory judgment action and the district court had to resolve the split. 218 F.3d
872, 875 (8th Cir. 2000). Because GEICO’s run-of-the-mill federal declaratory
judgment action lacks such a “distinguishing factor[],” remanding to the district court
serves no useful purpose here.

       Next, Rice and K.M. argue that the district court erred in granting summary
judgment to GEICO on the stacking question. “We review the district court’s
interpretation of an insurance policy and its grant of summary judgment de novo.”
Jordan v. Safeco Ins. Co. of Ill., 741 F.3d 882, 884 (8th Cir. 2014). Summary
judgment is proper “if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a).

       Rice and K.M. argue that the policy can be read to permit stacking, allowing
them to obtain the combined liability limits for each of the three vehicles listed on the
declarations page. While they agree that the policy generally prohibits stacking, they
argue that the “Other Insurance” clause can be read to permit stacking because it
states that any insurance “for losses arising out of the . . . use of a vehicle you do not
own shall be excess over any other valid and collectible insurance.” Because Blake
Isaacson did not own the Ford Focus involved in the accident, Rice and K.M.
maintain that the “Other Insurance” provision creates an ambiguity that must be
construed in their favor.

      We disagree. The automobile liability insurance policy at issue in this case
unambiguously prohibited the stacking of liability coverage in the situation presented
here. When interpreting an insurance policy governed by Missouri law, we are bound
by the decisions of the Missouri Supreme Court. Burger v. Allied Prop. & Cas. Ins.
Co., 822 F.3d 445, 447 (8th Cir. 2016). “If the Supreme Court of Missouri has not
addressed an issue, we must predict how the court would rule, and we follow

                                           -6-
decisions from the intermediate state courts when they are the best evidence of
Missouri law.” Barfield v. Sho-Me Power Elec. Coop., 852 F.3d 795, 799 (8th Cir.
2017).

       The Missouri Court of Appeals addressed a similar stacking argument in
Chandler v. Allied Property & Casualty Insurance Co., 443 S.W.3d 662 (Mo. Ct.
App. 2014). Like Rice and K.M., Chandler argued that she should be permitted to
stack three separate $50,000 liability limits and recover a total sum of $150,000. Id.
at 668. Despite otherwise clear limits on liability, Chandler claimed that the policy’s
“Other Insurance” clause introduced an ambiguity because it referred to “a vehicle
you do not own.” Id. In rejecting this argument, the Missouri Court of Appeals
explained that “‘other collectible insurance’ must exist before the ‘Other Insurance’
provision is triggered.” Id. It endorsed “the general principle that ‘[b]efore stacking
can be an issue, there must first be applicable coverages to stack.’” Id. at 668-69
(alteration in original). Because Chandler failed to identify “other collectible
insurance” that applied to the accident, the “Other Insurance” provision was not
“triggered,” and the court refrained from considering the “hotly contest[ed]” meaning
of the phrase “a vehicle you do not own” appearing within the “Other Insurance”
clause. Id.

      Rice and K.M.’s arguments concerning stacking fail for the same reasons. The
“Conditions” provision clearly states that “[i]f this policy covers two or more autos,
the limit of coverage applies separately to each,” and the only covered vehicle
involved in the accident is the Ford Focus. Its policy limits are $100,000 for “each
person” and $300,000 for “each occurrence.” Thus, the only collectible insurance
available under the policy is the $100,000 for “each person” and $300,000 for “each
occurrence” listed for the Ford Focus. Under Chandler, we look to the “Other
Insurance” provision only if a claimant first identifies “other collectible insurance.”
Because Rice and K.M. have not done so, the “Other Insurance” provision is not



                                         -7-
“triggered” and does not introduce an ambiguity into the policy. As in Chandler, we
need not interpret the meaning of the phrase “a vehicle you do not own.”

       Rice and K.M. nonetheless point to a line of Missouri cases permitting stacking
and argue that they show that stacking is warranted here. See Niswonger, 992 S.W.2d
308; Ritchie v. Allied Prop. & Cas. Ins. Co., 307 S.W.3d 132 (Mo. 2009); Durbin v.
Deitrick, 323 S.W.3d 122 (Mo. Ct. App. 2010). While those cases did treat similar
policy language as ambiguous, they are distinguishable because they involved either
underinsured motorist coverage or multiple policies. Chandler is a more recent case
that rejected stacking of bodily injury liability coverage within a single policy. See
Chandler, 443 S.W.3d at 666 n.1. Thus, we disagree with Rice and K.M. that
Niswonger, Ritchie, and Durbin show that the “next logical step” is to permit stacking
for bodily injury liability coverage on a single policy.

       Finally, Rice and K.M. argue that the district court erred in denying their
motion for an extension of time to conduct discovery under Federal Rule of Civil
Procedure 56(d). A district court has “wide discretion” in considering a Rule 56(d)
motion. Toben v. Bridgestone Retail Operations, LLC, 751 F.3d 888, 895 (8th Cir.
2014). Rice and K.M. contend that they should have been permitted to conduct
discovery about GEICO’s handling of similar policy language in the past. But as we
have explained, the policy at issue here is unambiguous, and Missouri law does not
permit courts to consider extrinsic evidence in interpreting an unambiguous contract.
See Cromeans v. Morgan Keegan & Co., 859 F.3d 558, 566 (8th Cir. 2017) (citing
Health Care Found. of Greater Kan. City v. HM Acquisition, LLC, 507 S.W.3d 646,
661 (Mo. Ct. App. 2017)). Thus, the district court did not abuse its discretion in
refusing to permit Rice and K.M to conduct discovery.

      For all these reasons, we affirm the district court’s judgment.
                       ______________________________



                                         -8-